Case: 4:21-cv-01079-PLC Doc. #: 1 Filed: 08/31/21 Page: 1 of 6 PageID #: 1



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

ROBERT PENDERGRASS                              )
                                                )
        Plaintiff,                              )      Cause No.
                                                )
v.                                              )      Division No.
                                                )
UNITED FIRE & CASUALTY COMPANY                  )
Serve: c/o Director of Insurance                )      JURY TRIAL DEMANDED
       301 West High Street, Room 530           )
       Jefferson City, MO 65101                 )
                                                )
        Defendant.                              )

                                         COMPLAINT

        COMES NOW Plaintiff, Robert Pendergrass, by and through his attorneys of record,

Goldblatt & Singer, and for his causes of action against Defendant United Fire & Casualty

Company, states and avers as follows:

                                    GENERAL ALLEGATIONS

     1. At all times herein mentioned, Plaintiff was a resident of Missouri.

     2. At all times herein mentioned United Fire and Casualty Company (hereinafter “United

        Fire”) was and is a foreign corporation, doing insurance business in the State of

        Missouri. Defendant United Fire conducts systematic and routine business in the

        State of Missouri, including St. Charles County, and is subject to the long arm statutes

        of Missouri.

     3. Defendant United Fire has consented and authorized the Director of Insurance for the

        State of Missouri to accept service of process arising out of insurance claims made in

        the State of Missouri.

     4. Mexico Road at or about its intersection with Mid Rivers Mall Drive is an open and

        public road in St. Charles County, Missouri.
Case: 4:21-cv-01079-PLC Doc. #: 1 Filed: 08/31/21 Page: 2 of 6 PageID #: 2




  5. On September 13, 2016, Plaintiff was operating a 2002 Ford F250 when, at the same

      time, a car driven by Brandon Roberts (the “underinsured driver”), slammed into the

      rear of Plaintiff’s vehicle due to the underinsured driver’s negligence.

  6. The collision was sudden and violent, causing serious injuries to Plaintiff.

  7. The aforesaid negligence of the underinsured driver directly caused or contributed to

      cause Plaintiff to sustain serious bodily injury to his neck and back. Plaintiff was

      caused and continues to suffer non-economic damages, including pain, loss of quality

      of life, and distress associated with his injuries, inconvenience, and permanency of

      injury.

  8. Plaintiff also incurred medical bills and lost wages as a result of the underinsured

      driver’s negligence.

                                      COUNT I
                                 BREACH OF CONTRACT

  9. Plaintiff realleges and incorporates paragraphs 1-8 as if fully set forth herein.

  10. At all pertinent times, United Fire was the auto insurer that had underinsured

      motorist obligations to Plaintiff under insurance policy number 60477371 claim no.

      2420082627.

  11. At the time of the subject collision, Plaintiff was an “insured” within the terms of the

      aforesaid policy of insurance.

  12. The motor vehicle being driven by Brandon Roberts at the time of aforesaid collision

      was an “underinsured motor vehicle” within the terms of the aforesaid policy of

      insurance.

  13. Defendant United Fire has been notified of this underinsured motorist claim and has

      failed and refused and continues to fail and refuse to honor its contract with Plaintiff

      as to the underinsured motorist coverage.



                                             2
Case: 4:21-cv-01079-PLC Doc. #: 1 Filed: 08/31/21 Page: 3 of 6 PageID #: 3




  14. Defendant United Fire does not dispute that Brandon Roberts is 100% at fault and

      that Plaintiff is 0% at fault for the crash at issue.

  15. Defendant United Fire has been provided with a demand packet, including all

      Plaintiff’s medical records and bills, and has failed and refused and continues to fail

      and refuse to honor its contract as to the underinsured motorist coverage.

  16. Defendant United Fire is contractually liable for the cost of any injuries to Plaintiff

      caused by the underinsured motorist up to the amount of the underinsured motorist

      policy limits, including economic damages and noneconomic damages, such as

      compensation for pain and suffering and loss of enjoyment of life caused by the crash

      at issue.

  17. Defendant United Fire’s insurance contract applicable to Plaintiff’s crash requires

      United Fire to provide underinsured motorist coverage up to and including the

      available underinsured motorist coverage policy limits.

  18. Defendant agreed to provide insurance that included underinsured coverage that

      covered Plaintiff in exchange for the payment of money. Defendant, however, has

      refused to provide full underinsured coverage benefits to Plaintiff.

  19. Plaintiff fulfilled all of his obligations under the Policy and/or tendered performance

      pursuant to the contract.

  20. Defendant United Fire has wrongfully refused to make payment in violation of its

      contract of insurance.

  21. Defendant United Fire has breached its contract of insurance in that it has not paid

      the full value of Plaintiff damages up to its underinsured motorist limits.

  22. Plaintiff suffered damages caused by Defendant’s breach of contract, as outlined

      above.




                                               3
Case: 4:21-cv-01079-PLC Doc. #: 1 Filed: 08/31/21 Page: 4 of 6 PageID #: 4




       WHEREFORE, Plaintiff respectfully prays for judgment against Defendant United Fire

for damages that are fair and reasonable, for his costs incurred herein, and for all other such

damages that the Court deems just and proper under the circumstances, in an amount in

excess of $75,000.00, plus costs herein incurred, interest, and for such other orders as this

Court deems just under the circumstances.

                                        COUNT II
                                    VEXATIOUS REFUSAL

   23. Plaintiff realleges and incorporates paragraphs 1-22, and all other paragraphs of this

       Complaint, as if fully set forth herein.

   24. Plaintiff has demanded payment under United Fire’s underinsured motorist

       coverage, but United Fire has refused and continues to refuse to honor Plaintiff’s

       claims, despite having a reasonable time to do so. Such refusal is in conflict with the

       underinsured motor vehicle provision of the policy and without reasonable cause or

       excuse, and is therefore vexatious.

   25. Defendant United Fire has wrongfully refused to make payment in violation of its

       contract of insurance.

   26. Plaintiff has satisfied all conditions required under the Policy, but Defendant has

       nonetheless vexatiously and unreasonably refused to honor its respective contract,

       instead choosing to breach it to avoid having to make payments of underinsured

       motorist coverages.

   27. United Fire failed to adopt and implement reasonable standards for a prompt and

       adequate investigation of claims arising under its policies.

   28. United Fire failed to provide promptly a reasonable or just explanation, in relation to

       the facts or applicable law, for the denial or underpayment or undervaluation of

       Plaintiff’s claims.



                                                  4
Case: 4:21-cv-01079-PLC Doc. #: 1 Filed: 08/31/21 Page: 5 of 6 PageID #: 5




   29. United Fire refused to pay the full value of the underinsured claim without conducting

       a reasonable and adequate investigation with respect to the claim.

   30. United Fire committed the forgoing acts with actual knowledge of the falsity,

       unfairness, or deception of the foregoing acts and practices.

   31. United Fire delayed payment of Plaintiff’s claims after due demand without

       substantial justification or a legitimate reason.

   32. United Fire has refused to pay for a period of thirty days after due demand prior to

       the institution of this action to make payment under the terms and provisions of the

       contract of insurance.

   33. United Fire failed to attempt to effectuate a prompt, fair, and equitable settlement of

       a claim without a reasonable cause or excuse and United Fire’s refusal to pay the

       claimed loss is without a reasonable cause or excuse.

   34. Defendant United Fire’s failure and refusal are vexatious within the meaning of RSMo.

       §§ 375.296 and/or 375.420.

   35. United Fire unreasonably refused a reasonable request to submit this claim to

       arbitration.

   36. United Fire’s refusal to arbitrate the claim was based on an intentional choice to delay

       proceedings and ultimately, to delay payment as long as possible.

       WHEREFORE, Plaintiff respectfully prays for judgment against Defendant United Fire

for damages that are fair and reasonable, for his costs incurred herein, and for all other such

damages that the Court deems just and proper under the circumstances, in an amount in

excess of $75,000.00, plus costs herein incurred, interest, statutory penalties, attorney fees,

and for such other orders as this Court deems just under the circumstances.




                                              5
Case: 4:21-cv-01079-PLC Doc. #: 1 Filed: 08/31/21 Page: 6 of 6 PageID #: 6




                                     Respectfully submitted,

                                     GOLDBLATT + SINGER

                                    /s/Amanda N. Murphy___________
                                    AMANDA N. MURPHY #59750MO
                                    amurphy@stlinjurylaw.com
                                    8182 Maryland Avenue- Suite 801
                                    St. Louis, MO 63105
                                    (314) 231-4100—Office
                                    (314) 241-5078—Facsimile
                                    ATTORNEY FOR PLAINTIFF




                                    6
